Title: To Benjamin Franklin from David Hall, 27 February 1759
From: Hall, David
To: Franklin, Benjamin


Sir
Philadelphia February 27th. 1759.
According to Promise, I have now, by Captain Finglass, sent you the first Copy of another Bill of Exchange for £100. Sterling more, which makes in all remitted you, since you left Philadelphia (besides the £100. protested) £1249 12s. 5d.
If I had known that Captain Finglass would have sailed so soon after Capt. Duncan, I believe I should not have given you any Expectation of a Bill by him; but I did not care to be worse than my word.
This comes under Cover to Peter Collinson Esqr., to whom I have Apologized for the Trouble of conveying it to you. The Reason of my sending it under his Cover, is, I have heard from your Friends that you hinted to them, you had Room to think, some of your Letters were intercepted, the Substance of a Letter of theirs to you having come to Philadelphia, tho’ not to them, nor from you. If so, it may have been the Case with the missing Bill, and not paid to a wrong Hand, which I was afraid of; as I imagine if any Directions had been given to stop your Letters, it was more on Account of the Intelligence they might contain, than any thing else. I design to continue sending your Letters to this Gentleman till I shall hear from you to the contrary; and am, Sir Yours &c.
D H
To Benjamin Franklin Esqr. per the London Capt. Finglass
Copy per Arnold Capt. Cozzin

